DETAILED ACTION
This Non-Final Office action is in response to the claims filed on 3/16/2021. 
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammann et al. (US 2017/0129614).

As to claim 1 Bammann discloses an environmental control system of a vehicle comprising:
a ram air circuit (52) including a ram air shell having a ram air heat exchanger (50, 68) positioned therein;
a dehumidification system (78, 80, 82) (paragraph 0042) arranged in fluid communication with the ram air circuit;
a first compression device (42) arranged in fluid communication with the dehumidification system, the first compression device including a first compressor (42); and
a second compression device (58) arranged in fluid communication with the ram air circuit, the second compression device including a second compressor (58), wherein a first medium is provided to the first compressor and to the second compressor in series. (see the figure).

As to claim 2 Bammann discloses the environmental control system of claim 1, wherein the environmental control system includes an inlet (see arrow entering #15) and an outlet (see arrow leaving #15), and the first medium provided to the outlet has at least one of a temperature and pressure different from the first medium provided to the inlet. 
The inlet to the cabin has a pressure from the fan (70) after leaving the cooler (50). The outlet has a different temperature after traveling thought the cabin (15) the pressure is lower also.

As to claim 3 Bammann discloses the environmental control system of claim 1, wherein the first medium is ambient air from outside the vehicle (12).

As to claim 4 Bammann discloses the environmental control system of claim 1, wherein the second compression device (58) further comprises a turbine (86) operably coupled to the second compressor via a shaft (shown in the figure), and a second medium (12c) provided to the turbine is configured to drive the second compressor.

As to claim 5 Bammann discloses the environmental control system of claim 4, wherein a heat exchanger (82) is arranged upstream from the turbine (86) relative to a flow of the second medium, wherein heat is transferred to the second medium within the heat exchanger. (82 is called a reheater in paragraph 0042).

As to claim 6 Bammann discloses the environmental control system of claim 4, wherein the second medium is provided from a source on board the vehicle (12 also feeds cabin air).

As to claim 7 Bammann discloses the environmental control system of claim 4, wherein the second medium is cabin outflow air. (when the system cuts on the motor (44) the system feeds cabin exhaust air from (45) to the conditioner (10) down to the (12).

As to claim 8 Bammann discloses the environmental control system of claim 1, wherein the first compression device (42) further comprises:
a motor (44) operably coupled to the first compressor (42), the motor being selectively operable to drive the first compressor (0027); and
a second turbine (43) coupled to the first compressor, the second turbine being selectively operable to drive the first compressor.

As to claim 9 Bammann discloses the environmental control system of claim 8, wherein the environmental control system is operable in a plurality of modes based on a flight condition of the vehicle. (see claim 6 of the prior art).

As to claim 10 Bammann discloses the environmental control system of claim 9, wherein the plurality of modes includes a first mode and a second mode and during at least one of the first mode and the second mode, the motor is operable to drive the first compressor. (paragraph 0028).

As to claim 11 Bammann discloses the environmental control system of claim 10, wherein during the first mode, both the motor and the second turbine are operable in combination to drive the first compressor. (when the aircraft is on the ground the motor turns the second turbine.  When the aircraft is in flight (0028) the air 45 turns the compressor.)

As to claim 12 Bammann discloses the environmental control system of claim 10, wherein the environmental control system is operable in the first mode when the vehicle is in a first operating state. (the first state would be when the plane is in flight) (Paragraph 0013)

As to claim13 Bammann discloses the environmental control system of claim 10, wherein during the second mode, only the motor is operable to drive the first compressor. (the first state would be when the plane is on the ground)

As to claim 14 Bammann discloses the environmental control system of claim 13, wherein the environmental control system is operable in the second mode when the vehicle is in a second operating state. (the none flight operating state)

As to claim 15 Bammann discloses a method of operating an environmental control system of a vehicle comprising:
supplying a first medium to a first inlet (12);
adjusting a temperature and a pressure of the first medium within a first compressor (42) (compressors pressurize/compress the air and in doing so increases the temperature);
further adjusting the temperature and the pressure of the first medium within a second compressor (58), the second compressor being arranged downstream from and in series with the first compressor (thru lines 12 to 12a to 12b); and
delivering a conditioned form of the first medium to one or more loads of the vehicle via an outlet. (to the mixer to the conditioning system (paragraph 0023).

As to claim 16 Bammann discloses the method of claim 15, further comprising driving said first compressor (42) using at least one of a motor (44) and energy extracted from a first turbine (43), the first turbine and the motor being operably coupled to the first compressor. (Paragraphs 0027 and 0028)

As to claim 17 Bammann discloses the method of claim 15, further comprising driving the second compressor (58) using at least one of a motor (60) and energy extracted from a second medium in a second turbine (86) operably coupled to the second compressor.

As to claim 18 Bammann discloses the method of claim 17, further comprising heating the second medium (though the reheater (82)) directly upstream from the second turbine (86).

As to claim 20 Bammann discloses the method of claim 15, wherein the first medium is fresh air. (ambient air fed into 12)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bammann et al. (US 2017/0129614) as applied to claims 15 ans 17 above, and further in view of Bammann et al. (US 2016/0083100).

As to claim 19 Bammann (2017) discloses the method of claim 17 including feeding the second medium to a mixer (14).  But does not disclose at least one of exhausting the second medium from the second turbine overboard and exhausting the second medium from the second turbine into a ram air circuit.  Bammann (2016) discloses feeding the second medium from a turbine system in series (just as Bammann (2017)).  But also discloses the option of feeding the second medium overboard in figure 6.  It would be obvious to one of ordinary skill in the art to use the known in the art option of exhausting the air to reduce the pressure within the mixer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Aircraft conditioning systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                          


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747